Citation Nr: 1448957	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-20 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable evaluation prior to April 9, 2010, and in excess of 10 percent thereafter, for left knee osteoarthritic changes with history of lateral collateral ligament strain ("left knee disability").


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel
INTRODUCTION

The Veteran served on active duty from August 1978 to November 1984, March 1991 to September 1991, October 2001 to October 2003, May 2004 to September 2004, and October 2004 to January 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In January 2013, the Veteran testified at a VA Central Office hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In April 2013, the Board denied initial compensable ratings for bilateral hearing loss and left foot plantar fasciitis and a "staged" initial compensable rating prior to April 9, 2010 and in excess 10 percent after that date for the left knee disability.  The Veteran appealed the Board's denial of an increased rating for his left knee disability to the United States Court of Appeals for Veterans Claims (Court).  In an April 2014 Memorandum Decision, the Court vacated the Board's April 2013 decision with respect to this issue and remanded the matter for further development consistent with the Memorandum Decision.

As noted in the April 2013 Board decision, the issue of service connection for tinnitus was raised at the January 2013 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

As noted by the Court in the Memorandum Decision, the Veteran argues that the March 2012 VA examination is inadequate for rating purposes because the examiner "failed to discuss the effect of his service-connected knee disability on 'ordinary conditions of life to include employment interference.'"  Further, the Court noted that although the March 2012 VA examiner found that chronic pain and weakness resulted in functional limitation of the knee and had an impact on the Veteran's ability to work, "the examiner provided no detail as to impacted activities, despite being asked for examples."  Accordingly, another VA examination is necessary.   See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).

The most recent VA treatment records available for review are dated in May 2010.  Records of such treatment are likely to contain information bearing on this claim, and must be secured.  Notably, any VA records are constructively of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his left knee disability since May 2010.  After securing the necessary release, obtain these records, including any VA treatment records dated after May 2010. 

2.  When the development requested above is completed, the RO should arrange for an appropriate VA examination to assess the current severity of his left knee disability.  The Veteran's claims file and copies of all pertinent records must be made available to the examiner for review.  The examination should include range of motion studies, with notation of any further limitations due to pain and/or on use.  The examiner should note whether there is any pain, weakened movement, excess fatigability, flare-ups, or incoordination of the left knee.  The examiner should provide a detailed description of the functional limitations associated with the left knee disability on the Veteran's daily activities and expected impact of such functional limitations on employment, with examples of the activities impacted and the degree of such impact.  

The examiner must include rationale for all opinions offered, citing to supporting findings/factual data, as deemed appropriate.  

3.  Thereafter, the RO should review the record and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



